Citation Nr: 0906624	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-30 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for diabetes mellitus 
type II.  The claims file subsequently was transferred to the 
RO in St. Petersburg, Florida.  The Veteran was scheduled for 
a Board hearing in July 2006 but did not appear or indicate 
any desire to reschedule.

The Board remanded this case for additional development in 
August 2006, which subsequently was accomplished.

The Veteran was sent notice in October 2008 that his claim 
was subject to a stay pursuant to pending Court litigation.  
This stay is now lifted.  It is noted that the October 2008 
letter was returned as undeliverable; so it appears that VA 
does not have the Veteran's latest mailing address.


FINDINGS OF FACT

1.  Personnel records show that the Veteran served in the 
U.S. Navy during the Vietnam War in the waters off the coast 
of Vietnam, but do not show any in-country service.

2.  The preponderance of the evidence shows no relationship 
between the Veteran's present diabetes mellitus and his 
service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to 
include as due to herbicide exposure are not met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2003.  The RO provided the appellant 
with additional notice in February 2005 and August 2006, 
subsequent to the initial adjudication.    

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied below.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  The Veteran indicated that he 
received private treatment from a physician but did not 
indicate the dates of treatment.  VA asked for additional 
information from the Veteran in August 2006 but the Veteran 
did not respond.  The duty to assist "is not always a one-
way street" and "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Based on the above, reasonable efforts have been 
made to obtain all available evidence.  A VA examination was 
not provided with respect to the service connection claim for 
diabetes mellitus.  While the Veteran has a current diagnosis 
of diabetes mellitus, as discussed below, there is no 
evidence that this condition was incurred in service.  Under 
these circumstances, VA's duty to assist doctrine does not 
require that the Veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by Veteran of a causal 
connection between the disability and service).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran contends that he has diabetes mellitus as a 
result of his service in the U.S. Navy, which included 
service in waters offshore from the Republic of Vietnam.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6), 3.313(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, certain diseases, including diabetes 
mellitus type II, shall be service-connected if manifested to 
a degree of 10 percent or more at any time after service, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A January 2002 VA medical record shows a diagnosis of 
diabetes mellitus.  A February 2002 VA medical record notes 
that the Veteran was diagnosed with diabetes mellitus about 
two to three years prior, which would be in approximately 
1999.

Personnel records show that the Veteran served in the U.S. 
Navy during the Vietnam War and that he was aboard ships that 
were in the official waters of Vietnam on intermittent dates 
between June 1967 and January 1969.  The National Personnel 
Records Center, however, was not able to corroborate any in-
country service in Vietnam.  For this reason, the Veteran 
cannot be presumed to have been exposed to herbicides in 
service.  As noted, VA regulations only provide for a 
presumption of herbicide exposure if service in the waters 
offshore of Vietnam also involved land service.  See 
38 C.F.R. § 3.307(a)(6).

The record also does not show any evidence of a direct 
relationship between diabetes mellitus and service.  The 
service treatment records show no evidence of diabetes 
mellitus.  At discharge from service, clinical evidence was 
negative for any findings of diabetes mellitus.  The first 
diagnosis of diabetes mellitus after service was not until 
approximately 1999, which is 28 years following discharge.  
There also is no evidence of continuity of symptomatology of 
diabetes mellitus from service or during the 28 years before 
this disability was shown.  See Savage v. Gober, 10 Vet. App. 
488 (1997).   

Although the Veteran has argued that his current diabetes 
mellitus is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the Veteran's diabetes mellitus and his 
service.

The preponderance of the evidence is against the service 
connection claim for diabetes mellitus, to include as 
secondary to herbicide exposure; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


